                Case 3:20-cv-01818-VAB Document 20 Filed 04/21/21 Page 1 of 2

                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

 DAMIAN POWELL, individually and on behalf of all                      CLASS ACTION
 others similarly situated,
                                                                   Case No. 3:20-CV-01818
       Plaintiff,
                                                                 JURY TRIAL DEMANDED
 vs.

 RVNU LLC, et al.

   Defendant.                                                           APRIL 21, 2021
 ______________________________________/

                         NOTICE OF DISMISSAL WITHOUT PREJUDICE

           Plaintiff, Damian Powell, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

hereby dismiss this this action as follows:

           1.       All claims of the Plaintiff, Damian Powell, individually, are hereby dismissed

without prejudice.

           2.       All claims of any unnamed member of the alleged class are hereby dismissed

without prejudice.



                                         Respectfully Submitted,

                                         By: /s/ Garrett S. Flynn
                                         Garrett S. Flynn (#ct22071)
                                         Law Offices of Garrett S. Flynn, LLC
                                         10 North Main Street, Suite 221
                                         West Hartford, CT 06107
                                         P: (860) 676-3148 F: (860) 674-0085
                                         gsf@flynn-law.com

                                         Counsel for Plaintiff and the Proposed Class
        Case 3:20-cv-01818-VAB Document 20 Filed 04/21/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2021, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
this day on all counsel identified below via transmission of Notices of Electronic Filing generated
by CM/ECF or in some other authorized manner.

Respectfully submitted,
                                      /s/ Garrett S. Flynn


                                              Counsel for Plaintiff and the Class
